Luke, J.
The defendant was convicted of violating the “labor-contract act” .(Penal Code of 1910, § 915). “The evidence failing to disclose an intent to defraud on the part of the defendant at the time the advances were obtained, the conviction was unauthorized,” and the court erred in overruling the motion for a new trial. Raffield v. State, 7 Ga. App. 422 (2) (67 8. E. 109) ; Curry v. State, 7 Ga. App. 582 (67 S. E. 698).

Judgment reversed.


Broyles, G. J., and Bloodworth, J., concur.

Ben Smith, for plaintiff in error.
H. G. Morgan, solicitor-general, contra.